CLAY, Commissioner.
This is a proceeding by petitioner, in forma pauperis, to compel the respondent to furnish a transcript of record for the purpose of an appeal from an order of the Laurel Circuit Court overruling petitioner’s motion to vacate a judgment under RCr 11.42. Respondent’s response sets forth reasons why the motion to vacate was overruled but does not set forth sufficient grounds to deny petitioner the record necessary to perfect an appeal.
It is ordered that respondent, Hon. B. Robert Stivers, Judge, be and hereby is directed to require the clerk of the Laurel Circuit Court to prepare and transmit to this Court a transcript of the record of proceedings on petitioner’s motion to vacate the judgment under RCr 11.42. The request of petitioner for other records is denied.